UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
JOSE RESTREPO,                                                          :
                                                                        :   19 Civ. 6606 (PAE) (JLC)
                                              Plaintiff,                :
                                                                        :           ORDER
                            -v-                                         :
                                                                        :
 FRATELLI ITALIANI LLC and KAVITA                                       :
 JAGNARINE,                                                             :
                                                                        :
                                              Defendants.               :
                                                                        X
-----------------------------------------------------------------------

PAUL A. ENGELMAYER, District Judge:

        On January 22, 2020, the parties submitted a proposed settlement agreement, Dkt. 23-1

(“Agreement”), and a memorandum in support, Dkt. 23, in this Fair Labor Standards Act

(“FLSA”) and New York Labor Law action. The Court has carefully reviewed the Agreement.

The Court concludes, substantially for the reasons stated in the parties’ memorandum, that the

proposed settlement agreement is fair and reasonable. Under the Agreement, defendants agree to

pay $10,470.53 to plaintiff; $5,235.20 in attorneys’ fees to plaintiff’s attorneys, Joseph &

Kirschenbaum LLP; and $544.20 in costs to such attorneys. The Agreement therefore allocates

one third of the settlement amount, net of costs, to plaintiff’s counsel as attorneys’ fees. Upon

careful review of the Agreement, the Court is satisfied that the Agreement was achieved through

procedurally fair means and is fair and reasonable such that it satisfies the standard set forth in

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

        Accordingly, the Court approves the Agreement and will maintain jurisdiction over the

Agreement as requested by the parties. The Clerk of Court is respectfully directed to close this

case.
SO ORDERED.

                                
                                ____________________________
                                Paul A. Engelmayer
                                United States District Judge

Dated: January 28, 2020
       New York, New York




                            2
